If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 5, 2019
                 Plaintiff-Appellant,

v                                                                   No. 340829
                                                                    Oakland Circuit Court
ANTHONY QUINN LAVALLIS,                                             LC No. 2017-160175-AR

                 Defendant-Appellee.


Before: TUKEL, P.J., and SHAPIRO and GADOLA, JJ.

PER CURIAM.

       The prosecution appeals by leave granted the circuit court’s order denying the
prosecution’s delayed application for leave to appeal to that court the district court’s orders
dismissing defendant’s charges of resisting and obstructing a police officer, MCL 750.81d(1),
and operating a motor vehicle without a valid license, MCL 257.301(1). We reverse.

                                             I. FACTS

       This case arises from a traffic stop. On March 22, 2017, Oakland County Sheriff’s
Deputy Brandon DeVita was on routine patrol in the city of Pontiac when he followed a vehicle
and ran the vehicle’s license plate number in the Law Enforcement Information Network (LEIN)
system as a matter of routine. He received a response indicating that the registered owner of the
vehicle had a suspended driver’s license and that the vehicle was uninsured.

        Defendant was driving the vehicle.1 According to DeVita’s dashcam video and DeVita’s
testimony at the preliminary examination, DeVita followed the vehicle for a short distance until
the vehicle turned into a driveway without using a turn signal. DeVita activated his overhead
lights and parked directly behind the vehicle, then approached the driver’s door of the vehicle.
DeVita testified that upon approaching the vehicle, defendant immediately began to argue with


1
    Defendant apparently is not the owner of the vehicle.
him regarding why DeVita had stopped him, and would not listen when the officer attempted to
explain the reason for the stop. DeVita explained that the LEIN records had indicated that the
vehicle was not insured. He then asked defendant for his driver’s license and for the vehicle’s
proof of insurance, to which defendant responded that he did not have a driver’s license, nor did
he have other proof of identification.

        Devita asked defendant to step out of the vehicle because he was under arrest for driving
without a license. In response, defendant rolled up the windows, locked the car doors, and
started the engine. Deputy Kyle Lindsey had been traveling behind DeVita in a police car and
stopped to assist DeVita. DeVita and Lindsey pointed tasers at defendant and ordered him out of
the vehicle. At that point, defendant reached behind the passenger seat, and DeVita unholstered
his gun and pointed it at defendant. DeVita warned defendant to keep his hands where they
could be seen. Defendant refused to get out of the vehicle, moved around the vehicle without
keeping his hands in sight, began recording DeVita with his cell phone, began beeping the horn,
put the car in gear, and began “revving” the engine.

       After defendant continued to disobey commands to get out of the vehicle, the officers
broke the car window with a baton, at which point defendant said “okay, okay” and unlocked the
door, but continued to refuse to get out of the car. Defendant struggled with the officers as they
pulled him out of the car and onto the ground. Another deputy arrived, and after a struggle, the
three deputies were able to handcuff defendant. Defendant then refused to get inside the police
car. After the officers physically placed defendant in the police car, defendant apologized,
provided his name, and stated that he had an outstanding Friend of the Court warrant. DeVita
then verified that defendant did not have a valid driver’s license and that there was an
outstanding Friend of the Court warrant for defendant’s arrest.

         Defendant was charged with resisting and obstructing a police officer, MCL 750.81d(1),
and operating a motor vehicle without a valid license, MCL 257.301(1). During the preliminary
examination, the district court asked the officer during his testimony what induced him to run a
LEIN check of the license plate of the vehicle defendant was driving. DeVita responded that he
frequently runs license plate numbers while on patrol, and nothing specifically had caused him to
run the license plate number of defendant’s vehicle. At the conclusion of the preliminary
examination, the district court declined to bind defendant over on the charges. Although the
district court’s reasoning is not entirely clear, the district court apparently determined that the
basis of the stop was unlawful because the officer did not have probable cause to believe that
defendant had violated the law before he ran the LEIN check. The district court entered orders
dismissing the charges on May 2, 2017.

        On August 4, 2017, the prosecutor filed a delayed application for leave to appeal with the
circuit court, explaining that the reason for the delay in seeking the appeal was that the
prosecutor’s case file mistakenly had been returned to the office’s records division before
appropriate personnel could consider the matter for appeal. The circuit court denied the
prosecution’s delayed application for leave to appeal to that court, finding that the delay in
seeking leave to appeal had been unreasonable under MCR 7.105(G)(1).

       The prosecution sought leave to appeal to this Court, arguing that the district court’s
determination directly contravenes People v Jones, 260 Mich. App. 424; 678 NW2d 627 (2004).

                                                -2-
This Court granted the prosecution leave to appeal. People v Lavallis, unpublished order of the
Court of Appeals, entered March 28, 2018 (Docket No. 340829).

                                        II. DISCUSSION

        The prosecution contends that the district court abused its discretion in failing to bind
over defendant to the circuit court on the charges, arguing that the district court erroneously
determined that the officer conducted an unreasonable search by checking the vehicle’s license
plate number on LEIN without probable cause. We agree.

                                 A. STANDARD OF REVIEW

        We note initially that the circuit court declined to grant the prosecution’s delayed
application for leave to appeal under MCR 7.105(G), concluding that an unreasonable period of
time had passed. We review the decision of a circuit court to grant or deny a delayed application
for leave to appeal for an abuse of discretion. Teddy 23, LLC v Michigan Film Office, 313 Mich
App 557, 564; 884 NW2d 799 (2015); People v Flowers, 191 Mich. App. 169, 172; 477 NW2d
473 (1991). Here, the district court entered its orders dismissing the charges on May 2, 2017.
On August 4, 2017, the prosecution sought delayed leave to appeal, resulting in a delay of
approximately two months after the initial appeal period had expired. There is no indication that
this delay in seeking review of the district court’s decision prejudiced defendant, nor that the
delay was for any improper purpose. Further, our review of the record indicates that the district
court erred as a matter of law in declining to bind over defendant to the circuit court on the basis
that the LEIN check was an unreasonable search, necessitating review to correct the error. We
therefore conclude that under the circumstances of this case, the circuit court abused its
discretion by declining to grant the prosecution’s delayed application for leave to appeal.

        With regard to the underlying decision of the district court, this Court reviews a district
court’s decision regarding whether to bind over a defendant for an abuse of discretion. People v
Shami, 501 Mich. 243, 251; 912 NW2d 526 (2018). The district court abuses its discretion when
its decision “falls outside the range of principled outcomes.” People v Seewald, 499 Mich. 111,
116; 879 NW2d 237 (2016) (quotation marks and citation omitted). When a trial court makes an
error of law, it necessarily abuses its discretion. People v Duncan, 494 Mich. 713, 723; 835
NW2d 399 (2013).

                             B. PRELIMINARY EXAMINATION

        A preliminary examination is conducted to determine whether probable cause exists to
believe that the defendant committed a crime. People v Bennett, 290 Mich. App. 465, 480; 802
NW2d 627 (2010). To find probable cause requires sufficient evidence of each element of the
crimes charged, or evidence from which each element may be inferred, sufficient to “cause a
person of ordinary prudence and caution to conscientiously entertain a reasonable belief of the
defendant’s guilt.” Shami, 501 Mich. at 251 (quotation marks and citations omitted). The
elements may be established sufficiently by circumstantial evidence, and reasonable inferences
arising from the evidence, to justify binding over a defendant. People v Woods, 200 Mich. App.
283, 288; 504 NW2d 24 (1993). When the prosecution has presented competent evidence
sufficient to support probable cause that the felony was committed and that the defendant

                                                -3-
committed it, the district court is required to bind the defendant over to the circuit court for trial.
People v Cervi, 270 Mich. App. 603, 616; 717 NW2d 356 (2006).

        In this case, defendant was charged with resisting and obstructing a police officer, MCL
750.81d(1), which requires the prosecution to demonstrate that (1) the defendant assaulted,
battered, wounded, resisted, obstructed, opposed, or endangered a police officer, (2) the
defendant knew or had reason to know that the person was a police officer performing his or her
duties, and (3) the officer’s actions were lawful. People v Quinn, 305 Mich. App. 484, 491-492;
853 NW2d 383 (2014). Defendant was also charged with operating a motor vehicle without a
valid license, MCL 257.301(1). Despite the evidence presented that defendant did, in fact,
commit these offenses, the district court in this case declined to bind over defendant to the circuit
court, apparently concluding that the officer had conducted an unreasonable search by checking
the license plate number of the vehicle defendant was driving without probable cause to believe
that defendant had committed a crime.

        The United States and Michigan Constitutions protect individuals from unreasonable
searches and seizures. US Const, Am IV; Const 1963, art 1, § 11; People v Henry (After
Remand), 305 Mich. App. 127, 137; 854 NW2d 114 (2014). This Court has held that stopping a
vehicle and detaining the occupants is considered a seizure. People v Simmons, 316 Mich. App.
322, 326; 894 NW2d 86 (2016). However, the protection against unreasonable searches is
implicated only when government action infringes upon a person’s reasonable expectation of
privacy. People v Jones, 260 Mich. App. 424, 428-429; 678 NW2d 627 (2004). This Court has
specifically held that a person does not have a reasonable expectation of privacy in a license
plate openly displayed on a vehicle. Id. at 429. Thus, “[a] police officer may properly run a
computer check of a license plate number in plain view even if no traffic violation is observed
and there is no other information to suggest that a crime has been or is being committed.” Id. at
427-428. The district court in this case therefore erred in determining that the officer conducted
an unreasonable search when he ran a computer check of the license plate number of the car
defendant was driving without probable cause to believe defendant had committed a crime.

        Once the officer in this case determined from LEIN that the vehicle was uninsured and
that the owner of the vehicle did not have a valid driver’s license, the officer was justified in
stopping defendant. Police are only required to have reasonable suspicion of criminal activity
when conducting a valid traffic stop, People v Maggit, 319 Mich. App. 675, 692; 903 NW2d 868
(2017), and the criminal activity suspected may include violation of a traffic law, Simmons, 316
Mich. App. at 326. When, as here, a LIEN check reveals that a car is uninsured and that the
registered owner does not have a valid driver’s license, the officer has reasonable suspicion
sufficient to justify stopping the vehicle. See People v Mazzie, __ Mich App ___, ___; ___
NW2d ___ (2018) (Docket No. 343380), slip op at 7.

       Defendant argues that the officer did not have adequate time to run the vehicle’s license
plate number through LEIN, suggesting that the officer did not conduct the LEIN check before
stopping defendant. However, DeVita testified that he can run a license plate number through
LEIN “in about 10 seconds.” The officer’s in-car video recording shows him following behind




                                                  -4-
defendant’s vehicle for roughly 30 seconds, and for approximately 15 to 20 seconds of this time
he arguably was close enough to read the license plate on defendant’s vehicle,2 before defendant
turned into the driveway, supporting the argument that the officer had sufficient time to check
the license plate number through LEIN. Further, a review of the officer’s in-car recording shows
that immediately upon walking up to the driver’s side of defendant’s vehicle, the officer
explained to defendant that his check of the license plate number indicated that the vehicle was
uninsured, suggesting that the officer had, in fact, checked the license plate number on LEIN
before stopping defendant. 3 In any event, when evidence at a preliminary examination conflicts,
the defendant should be bound over for resolution of such issues by the trier of fact. See People
v Henderson, 282 Mich. App. 307, 312; 765 NW2d 619 (2009).

        Because the officer obtained the information that the vehicle was uninsured and the
vehicle’s owner did not have a valid license, the officer had reasonable suspicion to believe that
defendant was committing traffic violations, justifying the officer’s stop of defendant’s vehicle.
Maggit, 319 Mich. App. at 692. The district court’s determination that there was no basis for the
officer’s stop of defendant’s vehicle was erroneous as a matter of law, Duncan, 494 Mich. at 723,
and the district court therefore abused its discretion by dismissing the charges on that basis.

        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                             /s/ Jonathan Tukel
                                                             /s/ Michael F. Gadola




2
    The quality of the dashcam video does not permit a more precise determination.
3
  We also note that DeVita stopped defendant after observing a traffic violation, being the
unsignaled turn, which gave him an objective and reasonable ground to stop the vehicle. Any
subjective intent by the officer was irrelevant in this case, see Whren v United States, 517 U.S.
806, 813; 116 S. Ct. 1769; 135 L. Ed. 2d 89 (1996) (“Subjective intentions play no role in ordinary,
probable-cause Fourth Amendment analysis”), and his observation of the unlawful turn provided
probable cause to stop defendant, see id. at 810 (“As a general matter, the decision to stop an
automobile is reasonable where the police have probable cause to believe that a traffic violation
has occurred”).


                                                -5-